Citation Nr: 0935093	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  07-24 096A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a right shoulder and arm injury.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
an ankle injury. 

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a back injury. 


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to June 
1974.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.

A hearing was held on July 30. 2009, by means of video 
conferencing equipment with the appellant in Chicago, 
Illinois, before the undersigned Veterans Law Judge (VLJ), 
sitting in Washington, DC, who was designated by the Chairman 
to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), 
(e)(2) and who is rendering the determination in this case.  
A transcript of the hearing testimony is in the claims file.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran has not been shown to have any additional 
right shoulder and arm disability as a result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA 
health care providers who provided physical therapy in May 
2005, nor does the evidence show that any additional 
disability was an event that was not reasonably foreseeable.

3.  The Veteran has not been shown to have any additional 
right ankle disability as a result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the VA health care 
providers who provided physical therapy in May 2005, nor does 
the evidence show that any additional disability was an event 
that was not reasonably foreseeable.

4.  The Veteran has not been shown to have any additional 
back disability as a result of carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of the VA health care providers who 
provided physical therapy in May 2005, nor does the evidence 
show that any additional disability was an event that was not 
reasonably foreseeable.


CONCLUSIONS OF LAW

1.  The criteria for compensation under 38 U.S.C.A. § 1151 
for a right shoulder and arm injury have not been met.  38 
U.S.C.A. § 1151 (West 2002 & Supp. 2008); 38 C.F.R. § 3.102, 
3.159, 3.358, 3.361 (2008).

2.  The criteria for compensation under 38 U.S.C.A. § 1151 
for an ankle injury have not been met.  38 U.S.C.A. § 1151 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.102, 3.159, 3.358, 
3.361 (2008).

3.  The criteria for compensation under 38 U.S.C.A. § 1151 
for a back injury have not been met.  38 U.S.C.A. § 1151 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.102, 3.159, 3.358, 
3.361 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).
	
Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  The requirement of requesting that the claimant 
provide any evidence in his or her possession that pertains 
to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under Pelegrini 
II, effective May 30, 2008).  

A VCAA letter dated in November 2005 was sent to the Veteran 
prior to the initial decision on the claims in February 2006 
and fully satisfied the duty to notify provisions. See 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.159(b)(1) (2008); Quartuccio, at 187.  In this regard, 
the letter informed the Veteran of what the evidence must 
show to substantiate his claims for compensation pursuant to 
38 U.S.C.A. § 115 as well as the division of responsibilities 
in obtaining such evidence.   

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, which held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application. Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded. Id.

In the present appeal, the Veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for compensation under 38 U.S.C.A. § 
1151, but he was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date.  Despite the inadequate notice provided to 
the appellant on these latter elements, the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision. See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the Veteran is not entitled to compensation under 38 U.S.C.A. 
§ 1151, any questions as to the appropriate disability rating 
or effective date to be assigned are rendered moot. 

The Board also concludes that VA's duty to assist has been 
satisfied.  All identified and available VA medical records 
are in the claims file and were reviewed by both the RO and 
the Board in connection with the claims.  The Board does note 
that the claims file does not contain a copy of the Veteran's 
service treatment records.  However, as the issues before the 
Board concern entitlement to compensation under 38 U.S.C.A. 
§ 1151 regarding an incident that occurred at a VA medical 
facility in May 2005, as opposed to an incident that occurred 
many decades earlier on active duty between September 1972 to 
June 1974, the Board finds that the Veteran's service 
treatment records are irrelevant for the purposes of these 
claims.  

The Veteran was also provided the opportunity to testify at 
hearing before the Board, and he was afforded a VA 
examinations in April 2007 in connection with his claims in 
accordance with 38 C.F.R. § 3.159(c)(4). An additional 
medical opinion was provided by the same examiner in November 
2008.  To that end, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate. Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  The Board finds that the VA 
examination and medical opinions obtained in this case are 
more than adequate, as they are predicated on a full reading 
of the claims file and available treatment records as well as 
on a physical examination.  The medical opinions are thorough 
and rationale.  Accordingly, the Board finds that VA's duty 
to assist with respect to obtaining a VA examination or 
opinion with respect to the issues on appeal has been met. 38 
C.F.R. § 3.159(c)(4).

The Veteran has not made the Board aware of the any 
additional, relevant evidence that has not already been 
obtained and associated with the claims file. VA has further 
assisted the Veteran throughout the course of this appeal by 
providing him with a statement of the case (SOC) and a 
supplemental statement of the case (SSOC), which informed him 
of the laws and regulations relevant to his claims.  For 
these reasons, the Board concludes that VA has fulfilled the 
duty to assist the Veteran in this case.


II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that he injured himself by falling 
during a physical therapy session on May 10, 2005, at a VA 
medical facility.  In particular, he asserted at the July 
2009 hearing that a physical therapist demonstrated an 
exercise for him to perform, which involved standing between 
parallel bars on a board with a ball underneath.  The Veteran 
claimed that the physical therapist did not put a safety belt 
on him, instructed him to perform the exercise, and left the 
room.  He stated that he fell to the side while attempting to 
perform the exercise and that his arm caught on one of the 
parallel bars.  As result, the Veteran indicated that he 
injured his right arm and shoulder, ankle, and back.

Under VA laws and regulations, when a Veteran suffers 
additional disability or death as a result of training, 
hospital care, medical or surgical treatment, or an 
examination furnished by the VA, disability compensation 
shall be awarded in the same manner as if such disability or 
death was service-connected. 38 U.S.C.A. § 1151; 38 C.F.R. § 
3.358.  For claims filed after October 1, 1997, a claimant is 
required to show fault or negligence in medical treatment.  
For claims filed prior to October 1, 1997, a claimant is not 
required to show fault or negligence in medical treatment. 
See Brown v. Gardner, 115 S. Ct. 552 (1994) (language of 
statute was plain and did not require showing of fault).  
Because the Veteran in this case filed his claim after that 
date, he must show some degree of fault, and more 
specifically, that the proximate cause of his disability was 
due to carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of the 
VA in furnishing medical care or was an event not reasonably 
foreseeable. 38 U.S.C.A. § 1151(a)(1).

In determining that additional disability exists, the 
Veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury. 38 C.F.R. § 3.358(b)(1).  
Compensation will not be paid for the continuance or natural 
progression of diseases or injuries for which hospitalization 
or treatment was authorized. 38 C.F.R. § 3.358(b)(2).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the Veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as a result of hospitalization or medical 
treatment, not merely coincidental therewith.  The mere fact 
of aggravation alone will not suffice to make a disability 
compensable in the absence of proof that it resulted from 
disease or injury or an aggravation of an existing disease or 
injury suffered as a result of training, hospitalization, 
examination or medical or surgical treatment. 38 C.F.R. § 
3.358(c).  Second, compensation is not payable for the 
necessary consequences of medical or surgical treatment 
properly administered with the expressed or implied consent 
of the Veteran.  "Necessary consequences" are those which 
are certain to result from, or were intended to result from, 
the examination or treatment administered. 38 C.F.R. § 
3.358(c).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a Veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
Veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care, medical or surgical treatment, or examination 
without the Veteran's informed consent.  Determinations of 
whether there was informed consent involve consideration of 
whether the health care providers substantially complied with 
the requirements of 38 C.F.R. § 17.32.

Informed consent is the freely given consent that follows a 
careful explanation by the practitioner to the patient of the 
proposed diagnostic or therapeutic procedure or course of 
treatment.  The practitioner must explain in a language 
understandable to the patient the nature of a proposed 
procedure of treatment; the expected benefits; reasonably 
foreseeable associated risks, complications or side effects; 
reasonable and available alternatives; and anticipated 
results if nothing is done.  38 C.F.R. § 17.32.  The patient 
or surrogate must be given the opportunity to ask questions, 
to indicate comprehension of the information provided, and to 
grant permission freely without coercion.  The practitioner 
must advise the patient or surrogate if the proposed 
treatment is novel or unorthodox.  The patient or surrogate 
may withhold or revoke his or her consent at any time.  The 
informed consent process must be appropriately documented in 
the medical record. 38 C.F.R. § 17.32(d).  Minor deviations 
from the requirements of 38 C.F.R. § 17.32 that are 
immaterial under the circumstances of a case will not defeat 
a finding of informed consent.  38 C.F.R. § 3.361(d)(1) 
(2008).

Whether the proximate cause of a Veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2) (2008).

The claims file contains documentation of the May 2005 
incident.  In this regard, a May 10, 2005, VA treatment 
record, noted that the Veteran was being treated for a right 
ankle fracture.  While performing balance activities, the 
Veteran twisted his left ankle and began complaining of pain 
in his right shoulder and left ankle.  It was noted that the 
Veteran did not fall to the ground and that his pain subsided 
somewhat prior to leaving the clinic. 

In a June 8, 2005, VA treatment record, it was noted that the 
Veteran's right upper extremity was spastic and 
nonfunctional.  The physician opined that such symptomatology 
was not due to an injury sustained at the physical therapy 
clinic.  In this regard, the physician indicated that he had 
seen the Veteran in the clinic on May 10, 2005.  He also 
commented that the Veteran was at risk for falls and was 
noncompliant with recommendations. 

In a July 21, 2005, VA treatment record, the Veteran 
complained of an injury to the right arm that he sustained in 
physical therapy on May 10, 2005.

The claims file also contains documentation of a fall that 
occurred on July 31, 2005.  A VA treatment record on that 
date indicated that an ambulance had transported the Veteran 
from his home due to a fall in the bathroom.  It was noted 
that the Veteran had injured his right ankle. 

In April 2007, the Veteran underwent a VA examination.  The 
examiner noted that the Veteran reported having sustained a 
right brachial plexus injury due to hyperextension of the 
right arm and shoulder as well as having right ankle pain, 
which was likely a sprain, due to a fall during a May 10, 
2005, physical therapy session.  The examiner reviewed the 
Veteran's relevant medical records in detail, including the 
May 10, 2005, VA treatment record and noted that the report 
documented an injury to the right shoulder and left ankle, 
but not the right ankle.  Additionally, the examiner observed 
that the report indicated that the Veteran was able to hang 
onto parallel bars with his left arm.  It was also noted in 
an emergency department evaluation that the Veteran sustained 
a contusion to the right arm.  The examiner further indicated 
that the Veteran was involved in a pedestrian/motor vehicle 
accident in 2002 during which it was likely that he sustained 
a brachial plexus injury.  

Upon an extensive and detailed review of the relevant medical 
records and physical examination, the April 2007 VA examiner 
diagnosed the Veteran with the following disorders: right 
hemiparasis; foraminal/central stenosis of the cervical spine 
at multiple levels with right radiculopathy; brachial plexus 
injury (post ganglionic root injury to C8/T1); multiple 
contractures of the right upper extremity with a complex 
contracture of the right hand; residuals of a right ankle 
injury with old avulsion fracture/calcification medially; 
ununited lateral malleolar fracture right ankle by magnetic 
resonance imaging (MRI); entrapment of the right medial 
plantar nerve by electromyography (EMG)/nerve conduction 
velocity (NCV); multi-level disc herniation, foraminal 
stenosis, and central stenosis lumbar spine with right 
radiculopathy; and, degenerative arthritis of the right 
shoulder, right carpus, and right ankle.  

In summary, the April 2007 VA examiner noted that the Veteran 
sustained an injury to his right arm and left ankle during a 
physical therapy session on May 10, 2005.  He stated that it 
is well recognized that patients undergoing physical therapy 
may sustain an injury related to their therapy.  He noted 
that for safety precautions the therapy was performed with 
the protection of parallel bars and that the physical therapy 
session was well supervised.  Following the incident, the 
Veteran was evaluated by a physician and an appropriate 
incident report was completed.  After a thorough review of 
the medical record, the examiner stated that it is reasonable 
that the injuries sustained from the physical therapy 
incident of May 10, 2005, involved the following: contusion 
of the right arm, strain of the right shoulder, ulnar nerve 
neuropraxia secondary to contusion, and sprain of the left 
ankle.  However, the examiner noted that, in a May 13, 2005, 
emergency room report, the Veteran did not complain of right 
shoulder pain or pain in either ankle.  His only complaint at 
that time was related to a contusion on his arm and 
complaints consistent with ulnar neuropathy.  This would 
suggest that the right shoulder strain and left ankle sprain 
had essentially resolved by that time.  The examiner also 
commented that it is reasonable that any pain attributed to 
the arm contusion would have resolved fairly rapidly 
following the emergency room visit, as recovery from a 
neuropraxic injury is similarly highly variable with recovery 
occurring very rapidly or more commonly over the course of a 
month.  However, this would be an unlikely source of 
significant pain even during the acute phase.  The examiner 
also stated that all of the complaints noted in a neurology 
consultation of July 21, 2005, could be accounted for by 
conditions which preexisted the injury that occurred during 
the May 10, 2005, physical therapy session, with the possible 
exception of increased paresthesias in an ulnar nerve 
distribution.  The examiner determined that all of the above 
conditions were self-limited in nature and had healed 
completely and uneventfully.  At the time of the examination, 
the conditions no longer existed.  The examiner further noted 
that the Veteran sustained a right ankle injury on July 31, 
2005, at his home, which involved a stable lateral malleolar 
fracture and went unreported in the radiology report.  
However, the examiner stated that it had absolutely no 
bearing on the ultimate outcome of this ankle injury, as the 
fracture healed anatomically and uneventfully.   

In conclusion, the April 2007 VA examiner determined that it 
is at least as likely as not that the Veteran did not sustain 
an injury of the right brachial plexus during the incident in 
the physical therapy on May 10, 2005.  He also stated that 
there was no injury to the right ankle as a result of this 
physical therapy session, as records only documented an 
injury to the left ankle, and the July 31, 2005, injury to 
the right ankle occurred from a fall at the Veteran's home.  
Moreover, at the time of the examination, the Veteran had no 
complaints concerning his left ankle.  The examiner stated 
that it is at least as likely as not that the ankle injury 
and treatment thereof did not cause the Veteran's current 
ankle condition.  Furthermore, he opined that it is at least 
as likely as not that the fracture having not been described 
in the radiology report(s) did not compromise treatment or in 
any way alter the end result. 

The April 2007 VA examiner did believe that it is at least as 
likely as not that the Veteran sustained a contusion to the 
right arm, strain of the right shoulder, left ankle sprain, 
and possibly a right ulnar neuropathy as the result of the 
physical therapy incident of May 10, 2005.  However, he also 
commented that it is at least as likely as not that those 
injuries and conditions were self-limited and temporary in 
nature, as they no longer existed at the time of the 
examination.  

Moreover, the April 2007 VA examiner observed that medical 
records documented the Veteran as having had a chronically 
painful condition of the right shoulder and right upper 
extremity  as well as contractures of the right upper 
extremity and hand prior to the incident during physical 
therapy on May 10, 2005.  He also had a chronically painful 
condition of the right ankle prior to the physical therapy 
incident on May 10, 2005, and the ankle injury sustained at 
the Veteran's home on July 31, 2005.  The examiner opined 
that it is at least as likely as not that the Veteran's 
current disability can be accounted for by residuals of a 
right hemiparasis, including multiple upper extremity 
contractures; a right brachial plexus injury; a degenerative 
condition of the cervical spine with right radiculopathy; 
and, a degenerative condition of the lumbar spine with right 
radiculopathy.  He commented that pre-existing right ankle 
sprains in December 2004 and earlier may or may not be 
contributing factors.  He also believed that it is at least 
as likely as not that the Veteran's present complaints of 
pain and disability would be essentially the same if the May 
10, 2005, incident and the July 31, 2005, injury and 
treatment thereof the had never occurred.  Therefore, the 
examiner stated that it is at least as likely as not that the 
Veteran's current disability represents the natural 
progression of pre-existing conditions.     

The April 2007 VA examiner further noted that the Veteran has 
provided different descriptions of how and when the alleged 
injuries to the right ankle and right upper extremity 
occurred.  A review of the medical records reveals multiple 
pre-existing conditions and injuries of the right upper and 
right lower extremities.  The examiner stated that the 
Veteran's present right brachial plexus condition and right 
ankle condition were not caused or became worse as a result 
of VA medical or surgical treatment, VA training, or 
examination at the Hines VA Medical Center (VAMC).  In this 
regard, the examiner concluded that there is no evidence of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
attending VA personnel.  The incident that occurred during 
the May 10, 2005, physical therapy session is a well 
recognized risk and complication of physical therapy and 
could not reasonably have been foreseen or anticipated by a 
competent and prudent healthcare provider, trainer, or 
examiner.  

The Board also notes that the claims file also contains a 
November 2008 VA opinion from the same examiner.  In that 
opinion, he indicated that nothing in the medical records had 
changed or altered his previous opinion.

With respect to he Veteran's right arm and shoulder, the 
Board does observe the October 2007 letter from a VA 
physician indicating that the Veteran has been followed in 
the Neurology Botox Clinic since March 2003.  He had been 
referred for a right spastic hemiparesis that developed 
following a traumatic brain injury in March 2002.  The 
physician noted that she had evaluated the Veteran on July 
21, 2005, in response to a request for a neurology 
consultation that had been submitted for evaluation of 
changes in the right arm symptoms following a fall.  The 
Veteran reported that he had fallen in physical therapy on 
May 10, 2005, in such a way that his right arm or both arms 
were hanging over some type of support bar.  He developed a 
worsening of pain in the right shoulder when trying to move 
the arm as well as pains and dysesthesias into the arm to the 
fingers with increased right wrist flexion and flexion of the 
proximal interphalangeal joints of the right medial three 
fingers.  EMG studies that were performed a few months later 
suggested a right lower brachial plexus injury involving the 
lower trunk.  The physician stated that symptoms have 
gradually improved, but not completely. 

As noted above, in order for a claim pursuant to 38 U.S.C.A. 
§ 1151 to be granted, it must be definitively determined that 
an additional disability occurred as a result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA.  Pursuant to 
38 C.F.R. § 3.361, this can be shown by establishing that VA 
treatment proximately caused additional disability, and that 
(i) VA failed to exercise the degree of care that would be 
expected of a reasonable health care provider; or (ii) VA 
furnished the hospital care, medical or surgical treatment, 
or examination without the Veteran's informed consent.  

The October 2007 letter from a VA physician appears to 
indicate that the Veteran suffered right arm and shoulder 
symptoms as a result of the fall in May 2005.  The Board must 
assess the credibility and probative value of evidence, and 
provided that it offers an adequate statement of reasons and 
bases, the Board may favor one medical opinion over another. 
Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wray v. Brown, 7 
Vet. App. 488 (1995) (the Board may adopt a particular 
independent medical expert's opinion for its reasons and 
bases where the expert has fairly considered the material 
evidence of record).  The Board, of course, is not free to 
reject medical evidence on the basis of its own 
unsubstantiated medical conclusions. Flash v. Brown, 8 Vet. 
App. 332 (1995).

Whether a physician provides a basis for his or her medical 
opinion goes to the weight or credibility of the evidence in 
the adjudication of the merits.  See Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998).  Other factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims folder and the thoroughness 
and detail of the opinion.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000). 

After weighing the medical evidence, the Board finds the 
April 2007 VA examiner's opinion to be more probative.  There 
is no indication that the October 2007 VA physician reviewed 
the entire claims file.  Nor did she discuss or account for 
the conditions prior to the May 2005 fall or the subsequent 
injury at the Veteran's home in July 2005.  There was no 
explanation or discussion of the other relevant facts in this 
case, and as such, the opinion rest on incomplete 
information.  Indeed, the October 2007 VA physician merely 
discussed the May 2005 incident and the Veteran's symptoms 
thereafter, but she did not specifically address whether 
there was carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part.

In contrast, the April 2007 VA examiner offered his opinion 
based on a review of all of the evidence, including the 
Veteran's VA medical records prior to, during, and after the 
fall in May 2005, as well as on a physical examination.  He 
offered a thorough rationale for the opinions reached that 
are clearly supported by the evidence of record.  Indeed, he 
specifically discussed the Veteran's past medical history and 
other pertinent injuries. See Nieves-Rodriguez v. Peake, 22 
Vet. App. 295, 303 (2008) (noting that it is what an examiner 
learns from the claims file for use in forming the expert 
opinion that matters and that, when the Board uses facts 
obtained from one opinion over another, it is incumbent upon 
the Board to point out those facts and explain why they were 
necessary or important in forming the appropriate medical 
judgment).

The value of a physician's statement is dependent, in part, 
upon the extent to which it reflects "clinical data or other 
rationale to support his opinion." Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Thus, a medical opinion is inadequate 
when it is unsupported by clinical evidence. Black v. Brown, 
5 Vet. App. 177, 180 (1995). See also Knightly v. Brown, 6 
Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 
(1998) (medical opinions must be supported by clinical 
findings in the record and conclusions of medical 
professionals which are not accompanied by a factual 
predicate in the record are not probative medical opinions).  
In this case, and based on the foregoing, the Board attaches 
the greatest probative weight to the opinion of the April 
2007 VA examiner who had the benefit and review of all 
pertinent medical records and who provided a rationale 
supported by the record.  Therefore, given that the most 
probative opinion of record with respect to the issues 
specifically reflects that there is no evidence of 
carelessness, negligence, lack of proper skill, errors in 
judgment, or similar instance of fault on the part of the 
attending VA personnel, and that the fall in May 2005 was a 
well recognized risk and complication of physical therapy, 
the Board finds that the Veteran is not entitled to 
compensation under 38 U.S.C. § 1151 for a right shoulder and 
arm injury.  

With respect to the Veteran's claim for entitlement to 
compensation for an ankle injury, the Board notes that the 
Veteran has been unclear as to whether he is seeking 
compensation for his left ankle or right ankle.  Regardless, 
the April 2007 examiner addressed both ankles.  With respect 
to the left ankle, the examiner noted that the medical 
records do document an injury to the left ankle; however, at 
the April 2007 VA examination, he did not have any present 
complaints concerning his left ankle.  With no present 
complaints or conditions, the Veteran is not entitled to 
compensation under 38 U.S.C. § 1151 for a left ankle injury.  
With respect to the Veteran's right ankle, the examiner 
determined that the current right ankle condition was not 
caused or worsened as a result of VA medical or surgical 
treatment, VA training, or examination at the Hines VAMC and 
concluded that there is no evidence of carelessness, 
negligence, lack of proper skill, errors in judgment, or 
similar instance of fault on the part of the attending VA 
personnel.  He also stated that the incident that occurred 
during the May 10, 2005, physical therapy session is a well 
recognized risk and complication of physical therapy.  
Furthermore, the examiner noted that there were no complaints 
of a right ankle injury at the time of the incident.  
Instead, the Veteran complained of a left ankle injury at 
that time, which as previously noted, is not currently 
present.  As such, the Board finds that the Veteran is not 
entitled to compensation under 38 U.S.C.A. § 1151 for an 
ankle injury.  

With respect to the Veteran's claim for entitlement to 
compensation for a back injury, the Board notes that nowhere 
in the medical evidence of record does it reflect that the 
Veteran complained of or was treated for an injury to his 
back as a result of the May 10, 2005, fall during physical 
therapy.  At the April 2007 VA examination, the examiner 
diagnosed the Veteran with foraminal/central stenosis of the 
cervical spine at multiple levels with right radiculopathy, 
multi-level disc herniation, foraminal stenosis, and central 
stenosis lumbar spine with right radiculopathy.  However, 
upon examination of the Veteran, consideration of his present 
complaints, and extensive review of the medical history, the 
examiner determined that the incident that occurred during 
the May 10, 2005, physical therapy session was a well 
recognized risk and complication of physical therapy.  The 
examiner further stated that the Veteran's chronic low back 
pain with right radiculopathy is related to heredity and the 
normal aging process of the spine and cannot be attributed to 
the injury in physical therapy.  As such, the Board finds 
that the Veteran is not entitled to compensation under 
38 U.S.C. § 1151 for a back injury.  

The Board acknowledges the Veteran's assertions that he 
should have been placed in a safety belt.  However, even if 
proper procedure did require the use of a safety belt, the 
medical evidence must still show that additional disability 
was incurred as a result of this fall.  As discussed 
extensively in the April 2007 VA examination report, the 
Veteran currently has no such additional disabilities.  As 
such, entitlement to compensation under 38 U.S.C.A. § 1151 
for a right arm and shoulder injury, ankle injury, and back 
injury must be denied. 

The Board is sympathetic to the Veteran's health problems.  
However, the most probative medical evidence of record is 
against finding that VA failed to exercise the degree of care 
that would be expected of a reasonable health care provide 
and that the Veteran incurred additional ankle, back, or 
right arm and shoulder disabilities due to carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA, or the result of 
an event that was not reasonably foreseeable.  Thus, the 
Board finds that the preponderance of the evidence is against 
the claims, and the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 
2008); 38 C.F.R. § 3.102 (2008).









ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
right shoulder and arm injury is denied.

Entitlement to compensation under 38 U.S.C.A. § 1151 for an 
ankle injury is denied. 

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
back injury is denied. 





____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


